Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Claim Objections
Claims 6, 13 and 20 are objected to because of the following informalities:  
The claims recite “apply to the new the databased”. Examiner believes this is a typo and it should recite “apply to the new database”  Appropriate correction is required.

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “program instructions executable in the computing device that, when executed by the computing device, cause the computing device to” in claim 1 and “wherein the program 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 5, 12 and 19  recite the limitation " wherein the snapshot is generated in a JavaScript Object Notation file" .  There is insufficient antecedent basis for “the snapshot” in the claim.
Dependent Claim 20 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to cure the deficiency of its prior claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11023219. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced patent and the instant application are claiming common subject matter.  For illustration purpose, Claim 1 rejection is provided as follow:
Current Application 17332128
U.S. Patent No. 11023219
1. A system for providing an enterprise-specific neural network model to a client 














deploy a new instance of a virtualization management system, the new instance comprising a different version relative to a Executing a new instance can involves deploying the new instance)

assign a temporary network address to the new instance that is different from a network address of the current instance, wherein the new instance is network accessible to the computing device by way of the temporary network address; 

apply a plurality of configuration options to the new instance from the current instance; 


apply to a new database at least one change that occurred to a current database since a database backup was generated;




and replace the temporary network address of the new instance with the network address of the current instance following the application of the at least one change to the new database.

identify a current instance of a virtualization management system associated with a virtualized computing environment, the current instance of the virtualization management system managing the virtualized computing environment, the virtualized computing environment comprising a plurality of host machines executing a plurality of virtual machines; generate a snapshot of the current instance, the snapshot comprising a current state of the current instance; generate a database backup of a database of the current instance; 

execute a new instance of the virtualization management system, the new instance 



assign a temporary network address to the new instance that is different from a network address of the current instance, wherein the new instance is network accessible to the at least one computing device by way of the temporary network address; 

apply a plurality of configuration options to the new instance from the snapshot of the current instance; 

assign a new database to the new instance, the new database generated from the database backup; apply at least one change that occurred to the database since the database backup was generated to the new database; 

and replace the temporary network address of the new instance with the network address of the current instance following application of the at least one change to the database.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8-9, 11, 13, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liguori (US9292332), in view of Wu (US20190095243), further in view of Raspudic (US 20130091376) and Kommera (US10353733B1).
Note: Liguori, Raspudic and Kommera were cited in IDS.

Regarding Claim 1, Liguori (US9292332) teaches

deploy a new instance of a virtualization management system, the new instance comprising a different version relative to a current instance of the virtualization management system (Claim 1, executing, by the virtual machine monitor, the updated version of the virtual machine monitor in the first partition of the physical computing device, wherein the execution of the update data causes the reboot of the first partition, wherein the execution of the updated version of the virtual machine monitor replaces the virtual machine monitor with an updated virtual machine monitor in the first partition) Examiner Comments: One of ordinary skilled in the art can assume that the updated version of the virtual machine monitor needs to be deployed before executing; 
apply a plurality of configuration options to the new instance from the current instance (Claim 1, accessing, by the virtual machine monitor, the stored state information; and resuming, by the virtual machine monitor, the operation of the plurality of virtual machine instances, wherein the virtual machine instances resume operation in the pre-update state of operation based, at least in part, on the stored state information).

Liguori did not specifically teach
assign a temporary network address to the new instance that is different from a network address of the current instance, wherein the new instance is network accessible to the computing device by way of the temporary network address;

and replace the temporary network address of the new instance with the network address of the current instance following the application of the at least one change to the new database.

However, Wu (US20190095243) teaches
assign a temporary network address to the new instance that is different from a network address of the current instance (Paragraph 0032, The first virtualization system 11 specifies a temporary address of a destination virtual machine, and transfers the temporary address to the second migration tool 121 of the second virtualization system 12 such that the second migration tool 121 sets an address of the migrated destination virtual machine to the temporary address),
 wherein the new instance is network accessible to the computing device by way of the temporary network address (Paragraph 0032, The first migration tool 111 establishes a connection to the migrated destination virtual machine using the temporary address).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Liguori’s teaching to Wu’s in order to facilitate migration of virtual machine in virtualized environment, involves providing migration tool of virtualization system, and modifying address of destination virtual machine to address of source virtual machine (Wu [Summary]).

Liguori and Wu did not specifically teach
apply to a new database at least one change that occurred to a current database since a database backup was generated;
and replace the temporary network address of the new instance with the network address of the current instance following the application of the at least one change to the new database.

However, Raspudic (US 20130091376) teaches
apply to a new database at least one change that occurred to a current database since a database backup was generated (Claim 1, storing the database copy on the standby VM and continuously updating the database copy when the database changes such that the database copy stored on the standby VM is continuously updated). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Liguori’s and Wu’s teaching to Raspudic’s in order to enable self-repairing of the database systems in response to failure events in an efficient manner by promosting standby VM and the backup standby VM to replace a primary VM in response to detection of the failure (Raspudic [Summary]).

Liguori, Wu and Raspudic did not specifically teach


However, Kommera (US10353733B1) teaches
and replace the temporary network address of the new instance with the network address of the current instance following the application of the at least one change to the new database (Claim 1, generating a first command to disconnect a virtual storage from a first virtual machine and transmitting the first command to the cloud service; after the virtual storage is disconnected, generating a second command to offline the first virtual machine and transmitting the second command to the cloud service; generating a third command to build a second virtual machine and transmitting the third command to the cloud service; after the second virtual machine is built, generating a fourth command to connect the virtual storage to the second virtual machine and transmitting the fourth command to the cloud service; and generating a fifth command to online the second virtual machine with the address of the virtual machine and transmitting the fifth command to the cloud service).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Liguori, Wu and Raspudic’s teaching to Kommera’s in order to allow for re-initiating of virtual machine instances without rebuild of distributed database nodes by generating a first command to disconnect a virtual storage from a first virtual machine and transmitting the first command to the cloud service, a 

Regarding Claim 2, Liguori, Wu, Raspudic and Kommera teach
The system of claim 1, wherein the new instance of the virtualization management system is at least one of a previous version, a subsequent version, or an updated version of the virtualization management system (Liguori [Claim 1, receiving, by a virtual machine monitor, an update notification from an offload device, wherein the update notification comprises an updated version of the virtual machine monitor]).

Regarding Claim 4, Liguori, Wu, Raspudic and Kommera teach
The system of claim 1, wherein the plurality of configuration options are determined from a snapshot of a current state of the current instance of the virtualization management system (Liguori [Claim 1, accessing, by the virtual machine monitor, the stored state information; and resuming, by the virtual machine monitor, the operation of the plurality of virtual machine instances, wherein the virtual machine instances resume operation in the pre-update state of operation based, at least in part, on the stored state information]).

Regarding Claim 6, Liguori, Wu, Raspudic and Kommera teach
The system of claim 1.

Liguori and Wu did not specifically teach
wherein the program instructions apply to the new the databased the at least one change that occurred to the database since the database backup was generated by: identifying at least one difference between the database backup and the new database.

However, Raspudic (US 20130091376) teaches
wherein the program instructions apply to the new the databased the at least one change that occurred to the database since the database backup was generated by: identifying at least one difference between the database backup and the new database (Paragraph 0053, In one embodiment, self-repair application 264 continuously updates the database copy when the database changes such that the database copy that is stored on standby VM 302 is continuously updated. In one embodiment, the database copy is continuously updated by mirroring; Paragraph 0061, In one embodiment, self-repair application 264 provisions each backup standby VM 304 with a database copy. In one embodiment, self-repair application 264 provisions each backup standby VM 304 with a database copy whenever a failure associated with the database of the primary VM 300 is detected or whenever a failure associated with the database copy of the standby VM 302 is detected).



Regarding Claim 8, Liguori (US9292332) teaches
A method comprising: 
deploying, via a computing device, a new instance of a virtualization management system, the new instance comprising a different version relative to a current instance of the virtualization management system  (Claim 1, executing, by the virtual machine monitor, the updated version of the virtual machine monitor in the first partition of the physical computing device, wherein the execution of the update data causes the reboot of the first partition, wherein the execution of the updated version of the virtual machine monitor replaces the virtual machine monitor with an updated virtual machine monitor in the first partition) Examiner Comments: One of ordinary skilled in the art can assume that the updated version of the virtual machine monitor needs to be deployed before executing; 
applying, via the computing device, a plurality of configuration options to the new instance from the current instance (Claim 1, accessing, by the virtual machine monitor, the stored state information; and resuming, by the virtual machine monitor, the operation of the plurality of virtual machine instances, wherein the virtual machine instances resume operation in the pre-update state of operation based, at least in part, on the stored state information).

Liguori did not specifically teach 
assigning, via the computing device, a temporary network address to the new instance that is different from a network address of the current instance, wherein the new instance is network accessible to the computing device by way of the temporary network address; 
applying, via the computing device, to a new database at least one change that occurred to a current database since a database backup was generated; 
and replacing, via the computing device, the temporary network address of the new instance with the network address of the current instance following the application of the at least one change to the new database.

However, Wu (US20190095243) teaches
assigning, via the computing device, a temporary network address to the new instance that is different from a network address of the current instance (Paragraph 0032, The first virtualization system 11 specifies a temporary address of a destination virtual machine, and transfers the temporary address to the second migration tool 121 of the second virtualization system 12 such that the second migration tool 121 sets an address of the migrated destination virtual machine to the temporary address),
The first migration tool 111 establishes a connection to the migrated destination virtual machine using the temporary address).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Liguori’s teaching to Wu’s in order to facilitate migration of virtual machine in virtualized environment, involves providing migration tool of virtualization system, and modifying address of destination virtual machine to address of source virtual machine (Wu [Summary]).

Liguori and Wu did not specifically teach
applying, via the computing device, to a new database at least one change that occurred to a current database since a database backup was generated; 
and replacing, via the computing device, the temporary network address of the new instance with the network address of the current instance following the application of the at least one change to the new database.

However, Raspudic (US 20130091376) teaches
applying, via the computing device, to a new database at least one change that occurred to a current database since a database backup was generated (Claim 1, storing the database copy on the standby VM and continuously updating the database copy when the database changes such that the database copy stored on the standby VM is continuously updated). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Liguori’s and Wu’s teaching to Raspudic’s in order to enable self-repairing of the database systems in response to failure events in an efficient manner by promosting standby VM and the backup standby VM to replace a primary VM in response to detection of the failure (Raspudic [Summary]).

Liguori, Wu and Raspudic did not specifically teach
and replacing, via the computing device, the temporary network address of the new instance with the network address of the current instance following the application of the at least one change to the new database.

However, Kommera (US10353733B1) teaches
and replacing, via the computing device, the temporary network address of the new instance with the network address of the current instance following the application of the at least one change to the new database (Claim 1, generating a first command to disconnect a virtual storage from a first virtual machine and transmitting the first command to the cloud service; after the virtual storage is disconnected, generating a second command to offline the first virtual machine and transmitting the second command to the cloud service; generating a third command to build a second virtual machine and transmitting the third command to the cloud service; after the second virtual machine is built, generating a fourth command to connect the virtual storage to the second virtual machine and transmitting the fourth command to the cloud service; and generating a fifth command to online the second virtual machine with the address of the virtual machine and transmitting the fifth command to the cloud service).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Liguori, Wu and Raspudic’s teaching to Kommera’s in order to allow for re-initiating of virtual machine instances without rebuild of distributed database nodes by generating a first command to disconnect a virtual storage from a first virtual machine and transmitting the first command to the cloud service, a second command is generated to offline the first virtual machine and transmitting the second command to the cloud service, a third command is generated to build a second virtual machine and transmitting the third command to the cloud service, a fourth command is generated to connect the virtual storage to the second virtual machine and a fifth command is generated to online the second virtual machine with the address of the virtual machine (Kommera [Summary]).

Regarding Claim 9, Liguori, Wu, Raspudic and Kommera teach
The method of claim 8, wherein the new instance of the virtualization management system is at least one of a previous version, a subsequent version or an updated version of the virtualization management system (Liguori [Claim 1, receiving, by a virtual machine monitor, an update notification from an offload device, wherein the update notification comprises an updated version of the virtual machine monitor]).

Regarding Claim 11, Liguori, Wu, Raspudic and Kommera teach
The method of claim 8, wherein the plurality of configuration options are determined from a snapshot of a current state of the current instance of the virtualization management system (Liguori [Claim 1, accessing, by the virtual machine monitor, the stored state information; and resuming, by the virtual machine monitor, the operation of the plurality of virtual machine instances, wherein the virtual machine instances resume operation in the pre-update state of operation based, at least in part, on the stored state information]).

Regarding Claim 13, Liguori, Wu, Raspudic and Kommera teach
The method of claim 8.

Liguori and Wu did not specifically teach
wherein applying to the new databased the at least one change that occurred to the database since the database backup was generated by identifying at least one difference between the database backup and the new database.

However, Raspudic (US 20130091376) teaches
wherein applying to the new databased the at least one change that occurred to the database since the database backup was generated by identifying at least one difference between the database backup and the new database (Paragraph 0053, In one embodiment, self-repair application 264 continuously updates the database copy when the database changes such that the database copy that is stored on standby VM 302 is continuously updated. In one embodiment, the database copy is continuously updated by mirroring; Paragraph 0061, In one embodiment, self-repair application 264 provisions each backup standby VM 304 with a database copy. In one embodiment, self-repair application 264 provisions each backup standby VM 304 with a database copy whenever a failure associated with the database of the primary VM 300 is detected or whenever a failure associated with the database copy of the standby VM 302 is detected).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Liguori’s and Wu’s teaching to Raspudic’s in order to enable self-repairing of the database systems in response to failure events in an efficient manner by promosting standby VM and the backup standby VM to replace a primary VM in response to detection of the failure (Raspudic [Summary]).

Regarding Claim 15, Liguori (US9292332) teaches
A non-transitory computer readable storage medium embodying executable instructions which, when executed by a processor, cause a computing device to at least: 
deploy a new instance of a virtualization management system, the new instance comprising a different version relative to a current instance of the virtualization management system (Claim 1, executing, by the virtual machine monitor, the updated version of the virtual machine monitor in the first partition of the physical computing device, wherein the execution of the update data causes the reboot of the first partition, wherein the execution of the updated version of the virtual machine monitor replaces the virtual machine monitor with an updated virtual machine monitor in the first partition) Examiner Comments: One of ordinary skilled in the art can assume that the updated version of the virtual machine monitor needs to be deployed before executing; 
apply a plurality of configuration options to the new instance from the current instance (Claim 1, accessing, by the virtual machine monitor, the stored state information; and resuming, by the virtual machine monitor, the operation of the plurality of virtual machine instances, wherein the virtual machine instances resume operation in the pre-update state of operation based, at least in part, on the stored state information).

Liguori did not specifically teach
assign a temporary network address to the new instance that is different from a network address of the current instance, wherein the new instance is network accessible to the computing device by way of the temporary network address;
apply to a new database at least one change that occurred to a current database since a database backup was generated;
and replace the temporary network address of the new instance with the network address of the current instance following the application of the at least one change to the new database.

However, Wu (US20190095243) teaches
The first virtualization system 11 specifies a temporary address of a destination virtual machine, and transfers the temporary address to the second migration tool 121 of the second virtualization system 12 such that the second migration tool 121 sets an address of the migrated destination virtual machine to the temporary address),
 wherein the new instance is network accessible to the computing device by way of the temporary network address (Paragraph 0032, The first migration tool 111 establishes a connection to the migrated destination virtual machine using the temporary address).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Liguori’s teaching to Wu’s in order to facilitate migration of virtual machine in virtualized environment, involves providing migration tool of virtualization system, and modifying address of destination virtual machine to address of source virtual machine (Wu [Summary]).

Liguori and Wu did not specifically teach
apply to a new database at least one change that occurred to a current database since a database backup was generated;
and replace the temporary network address of the new instance with the network address of the current instance following the application of the at least one change to the new database.

However, Raspudic (US 20130091376) teaches
apply to a new database at least one change that occurred to a current database since a database backup was generated (Claim 1, storing the database copy on the standby VM and continuously updating the database copy when the database changes such that the database copy stored on the standby VM is continuously updated). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Liguori’s and Wu’s teaching to Raspudic’s in order to enable self-repairing of the database systems in response to failure events in an efficient manner by promosting standby VM and the backup standby VM to replace a primary VM in response to detection of the failure (Raspudic [Summary]).

Liguori, Wu and Raspudic did not specifically teach
and replace the temporary network address of the new instance with the network address of the current instance following the application of the at least one change to the new database.

However, Kommera (US10353733B1) teaches
and replace the temporary network address of the new instance with the network address of the current instance following the application of the at least one change to the new database (Claim 1, generating a first command to disconnect a virtual storage from a first virtual machine and transmitting the first command to the cloud service; after the virtual storage is disconnected, generating a second command to offline the first virtual machine and transmitting the second command to the cloud service; generating a third command to build a second virtual machine and transmitting the third command to the cloud service; after the second virtual machine is built, generating a fourth command to connect the virtual storage to the second virtual machine and transmitting the fourth command to the cloud service; and generating a fifth command to online the second virtual machine with the address of the virtual machine and transmitting the fifth command to the cloud service).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Liguori, Wu and Raspudic’s teaching to Kommera’s in order to allow for re-initiating of virtual machine instances without rebuild of distributed database nodes by generating a first command to disconnect a virtual storage from a first virtual machine and transmitting the first command to the cloud service, a second command is generated to offline the first virtual machine and transmitting the second command to the cloud service, a third command is generated to build a second virtual machine and transmitting the third command to the cloud service, a fourth command is generated to connect the virtual storage to the second virtual machine and a fifth command is generated to online the second virtual machine with the address of the virtual machine (Kommera [Summary]).

Regarding Claim 16, Liguori, Wu, Raspudic and Kommera teach
receiving, by a virtual machine monitor, an update notification from an offload device, wherein the update notification comprises an updated version of the virtual machine monitor]).

Regarding Claim 18, Liguori, Wu, Raspudic and Kommera teach
The non-transitory computer readable storage medium of claim 15, wherein the plurality of configuration options are determined from a snapshot of a current state of the current instance of the virtualization management system (Liguori [Claim 1, accessing, by the virtual machine monitor, the stored state information; and resuming, by the virtual machine monitor, the operation of the plurality of virtual machine instances, wherein the virtual machine instances resume operation in the pre-update state of operation based, at least in part, on the stored state information]).

Claims 3, 5, 10, 12, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liguori (US9292332), in view of Wu (US20190095243), Raspudic (US 20130091376) and Kommera (US10353733B1), further in view of Sears (US20130219156A1).
Note: Liguori, Raspudic, Kommera and Sears were cited in IDS.

Regarding Claim 3, Liguori, Wu, Raspudic and Kommera teach


Liguori, Wu, Raspudic and Kommera did not teach
wherein the virtualization management system manages a plurality of host machines executing a plurality virtual machines.

However, Sears (US20130219156A1) teaches 
wherein the virtualization management system manages a plurality of host machines executing a plurality virtual machines (Paragraph 0035, Most modern data centers also support virtual machine clusters 240 that may be implemented on one or more physical machines, such that multiple virtual machines 220-1, 220-2, 220-3 are also considered to be part of the data center 102).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Liguori, Wu, Raspudic and Kommera’s teaching to Sear’s in order to create a configuration snapshot of a datacenter by determining configuration information for the infrastructure elements of the data center(Sears [Summary]).

Regarding Claim 5, Liguori, Wu, Raspudic and Kommera teach
The system of claim 1.


wherein the snapshot is generated in a JavaScript Object Notation file.

However, Sears (US20130219156A1) teaches 
wherein the snapshot is generated in a JavaScript Object Notation file (Paragraph 0047, The initial configuration snapshot 320 might look like the following JavaScript Object Notation (JSON) fragment).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Liguori, Wu, Raspudic and Kommera’s teaching to Sear’s in order to create a configuration snapshot of a datacenter by determining configuration information for the infrastructure elements of the data center(Sears [Summary]).

Regarding Claim 10, Liguori, Wu, Raspudic and Kommera teach
The method of claim 8.

Liguori, Wu, Raspudic and Kommera did not teach
wherein the virtualization management system manages a plurality of host machines executing a plurality virtual machines.

However, Sears (US20130219156A1) teaches 
Most modern data centers also support virtual machine clusters 240 that may be implemented on one or more physical machines, such that multiple virtual machines 220-1, 220-2, 220-3 are also considered to be part of the data center 102).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Liguori, Wu, Raspudic and Kommera’s teaching to Sear’s in order to create a configuration snapshot of a datacenter by determining configuration information for the infrastructure elements of the data center(Sears [Summary]).

Regarding Claim 12, Liguori, Wu, Raspudic and Kommera teach
The method of claim 8.

Liguori, Wu, Raspudic and Kommera did not teach
wherein the snapshot is generated in a JavaScript Object Notation file.

However, Sears (US20130219156A1) teaches 
wherein the snapshot is generated in a JavaScript Object Notation file (Paragraph 0047, The initial configuration snapshot 320 might look like the following JavaScript Object Notation (JSON) fragment).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Liguori, Wu, Raspudic and Kommera’s teaching to Sear’s in order to create a configuration snapshot of a datacenter by determining configuration information for the infrastructure elements of the data center(Sears [Summary]).

Regarding Claim 17, Liguori, Wu, Raspudic and Kommera teach
The non-transitory computer readable storage medium of claim 15.

Liguori, Wu, Raspudic and Kommera did not teach
wherein the virtualization management system manages a plurality of host machines executing a plurality virtual machines.

However, Sears (US20130219156A1) teaches 
wherein the virtualization management system manages a plurality of host machines executing a plurality virtual machines (Paragraph 0035, Most modern data centers also support virtual machine clusters 240 that may be implemented on one or more physical machines, such that multiple virtual machines 220-1, 220-2, 220-3 are also considered to be part of the data center 102).



Regarding Claim 19, Liguori, Wu, Raspudic and Kommera teach
The non-transitory computer readable storage medium of claim 15.

Liguori, Wu, Raspudic and Kommera did not teach
wherein the snapshot is generated in a JavaScript Object Notation file.

However, Sears (US20130219156A1) teaches 
wherein the snapshot is generated in a JavaScript Object Notation file (Paragraph 0047, The initial configuration snapshot 320 might look like the following JavaScript Object Notation (JSON) fragment).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Liguori, Wu, Raspudic and Kommera’s teaching to Sear’s in order to create a configuration snapshot of a datacenter by determining configuration information for the infrastructure elements of the data center(Sears [Summary]).

Regarding Claim 20, Liguori, Wu, Raspudic, Kommera and Sears teach
The non-transitory computer readable storage medium of claim 19.

Liguori and Wu did not specifically teach
wherein the executable instructions apply to the new the databased the at least one change that occurred to the database since the database backup was generated by: identifying at least one difference between the database backup and the new database.

However, Raspudic (US 20130091376) teaches
wherein the executable instructions apply to the new the databased the at least one change that occurred to the database since the database backup was generated by: identifying at least one difference between the database backup and the new database (Paragraph 0053, In one embodiment, self-repair application 264 continuously updates the database copy when the database changes such that the database copy that is stored on standby VM 302 is continuously updated. In one embodiment, the database copy is continuously updated by mirroring; Paragraph 0061, In one embodiment, self-repair application 264 provisions each backup standby VM 304 with a database copy. In one embodiment, self-repair application 264 provisions each backup standby VM 304 with a database copy whenever a failure associated with the database of the primary VM 300 is detected or whenever a failure associated with the database copy of the standby VM 302 is detected).



Notice of References Cited
Cardona (US 20130086582 A1) is related to a discovery system receives a migration request to move a virtual machine that executes on a first system. The discovery system identifies a first network adapter corresponding to the first system, and identifies hardware state data used by the first network adapter to process data packets generated by the virtual machine.

Wang (US 20140229944 A1) is related to receiving a migration request from a virtual machine (VM) proxy running on a first server hosting a VM, wherein the migration request comprises a VM identifier associated with the VM comprising a globally unique VM name and a current VM address associated with the first server, and wherein data packets associated with the VM are routed to the VM based upon the VM identifier and instruct a VM proxy running on a second server to receive the VM from the first server in response to the migration request.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.